Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 08/24/2022 regarding to the application 16/235,764 filed on 12/28/2018.
Claims 1, 10, and 17 are amended. Claims 1 - 20 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During
patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’).
The reason is simply that during patent prosecution when claims can be amended,
ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear,
correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant's arguments filed on 08/24/2020, see Arg. Page 6-8, with “Response to Rejections Under 35 U.S.C. § 101… Independent claim 1, 10, and 17 are each amended to recite structures or method steps for attaching to the at least one document specific information associated with a workflow to be performed on the at least one document... This added element adds significantly more than an abstract idea” have been fully considered but they are not persuasive, because the amended additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as the step does not provide an inventive concept. The rejection is maintained with further steps and prongs analysis below.
Applicant's arguments filed on 08/24/2020, see Arg. Page 8-10, with “Response to Rejections Under 35 U.S.C. § 103… Independent claim 1, 10, and 17 are each amended to recite structures or method steps for attaching to the at least one document specific information associated with a workflow to be performed on the at least one document... This claim element is not found in the combination of Kilday and Ram...” have been fully considered but they are not persuasive. The rejection is maintained with further citation as below.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the
Applicant(s). Although the specified citations are representative of the teachings in the
art and are applied to the specific limitations within the individual claim, other passages
and figures may apply as well. It is respectfully requested that, in preparing responses,
the Applicant fully consider the references in their entirety as potentially teaching all or
part of the claimed invention, as well as the context of the passage as taught by the
prior art or disclosed by the Examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-20 with terms “means for” in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means” in claims 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 of limitations of “means for receiving”, “means for applying…”, “means for storing”, and “means for destroying” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the [0010] of the specification recites the all “a means for” without disclosing the sufficient structure and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 10, and 17 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be stored based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 10, and 17 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “… to receive at least one document”, “… to apply metadata to the at least one document, … and process… for storage”, “… to apply a minimum retention and a destruction policy”, and “… to store the at least one document and associated metadata… ”. The BRI (Broadest Reasonable Interpretation) of these limitations encompass, for example, a person receiving a document and identifying the metadata, retention and destruction policy to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it by applying metadata/policies, and storing certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and applying known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “the document is an unstructured document, and process… for storage”, “attaching… associated with a workflow…”, “the metadata selected from tagging the at least one document with a time, date, creator, security policy, and destruction policy”, and “each microservice is capable of functioning independently…” steps only amount to extra-solution activities of receiving data for use in the manipulation method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “is an unstructured document”, “attaching… with a workflow”, “the metadata selected from tagging”, and “microservice is capable of functioning independently” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “being”, “attaching”, “selecting” and “being capable of” steps recite WURC (well-understood, routine, conventional) activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 10 and 17 are rejected using similar analysis as claim 1.
For the dependent claims with further “… to work independently of each other” of claim 2, “each microservice is independently scalable” of claim 3, “is distributed across a plurality of computing devices” of claim 4, “to communicate…, to log activity associated with… document” of claim 5, “destroy… document upon expiration…” of claim 6, “control access… according to a security policy” of claim 7, “index… document” of claim 8, and “has a document type… TIFF, PDF, text-based document, email, and picture document” of claim 9, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-9, 11-16, and 18-20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 15, 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kilday et al. (US 7818300 B1, “Kilday”) in view of RAMASWAMY et al. (US 20190294707 A1, “Ramaswamy”).
As to the claim 1, Kilday discloses A system for managing unstructured documents within an enterprise system, the system comprising, a computing system including one or more computing devices and comprising at least one processor communicatively connected to a memory, the memory configured to store instructions which, when executed, cause the computing system to: 
expose an application programming interface (API) representing a single access point to a document management repository including a plurality of microservices comprising: (Kilday: [col 1 ln 1-10, col 3 ln 6-27] an enterprise may have a legal or obligation and/or an internal policy that requires selected content to be retained in a particular manner and/or for a prescribed period… a content management system includes application 104 interacts (API) with the storage (i.e. repository) management services via a published or other API ingest and store items of content in content system and to provide managed access to and control over items of content stored in content system… includes retention policy services, storage management services, content management framework services and others in FIG. 1, 3).
an ingestion microservice configured to receive at least one document, wherein the document is an unstructured document, and process the at least one document for storage, (Kilday: [col 2 ln 64-67, col 3 ln 6-27, col 7 ln 1-5] a consistent retention and disposition system comprises receiving a complex document of managed content includes a plurality of related content items… application 104 interacts with the storage management services 106 via a published or other API ingest and store items of content in content system and to provide managed access to and control over items of content stored in content system… applying metadata for a complex file is using a single document object a plurality of related content items, such as a file (e.g., text, pdf, html, other)… a document as a separate tiff image (i.e. pdf and tiff are unstructured documents)).
a metadata microservice configured to apply metadata to the at least one document, the metadata selected from tagging the at least one document with a time, date, creator, security policy, and destruction policy; (Kilday: [col 8 ln 1-3, col 6 ln 8-12] a consistent retention and disposition system comprises in FIG. 6  shows one or more retention policies are applied selectively to selected items of managed content… the metadata includes the retainer of retention policies linked to it, the author, subject matter, or other attributes like date of creation, the length of the retention period and/or other retention parameters).
a retention policy microservice configured to apply a minimum retention period and a destruction policy; and (Kilday: [col 2 ln 15-17] FIG. 13 shows a process for deleting content in accordance with a retention policy at the expiration of a retention period).
a storing microservice configured to store the at least one document and associated metadata for at least the minimum retention period, (Kilday: [col 1 ln 9-25, col 1 ln 49-51] Record management systems dedicated to preserving and disposing of records, to satisfy policies, and other requirement… storing each item of content,  e.g., each file or other file system object, etc., has associated with it metadata used to track, locate, control and manage access to, and provide one or more other content management functions with respect to the corresponding content item… FIG. 5A shows a metadata store and content store illustrating an item of content and associated metadata which comprises an applicable retention policy with an applicable retention period).
However, Kilday may not explicitly disclose all the aspects of the wherein processing the at least one document for storage includes attaching to the at least one document specific information associated with a workflow to be performed on the at least one document;
wherein each microservice is capable of functioning independently of each other microservice.
Ramaswamy discloses wherein processing the at least one document for storage includes attaching to the at least one document specific information associated with a workflow to be performed on the at least one document; (Ramaswamy: [0006, 0093-94] The integrated work platform provides a comprehensive view of data content items and tracking all significant events in their lifecycle (i.e. workflow) of a file according to compliance and regulatory requirements, based on an in-place data retention platform that provides auditing and other functions…provide capture, association, and consolidation of metadata for multiple compliance events, persistence of compliance event metadata, and display of compliance event history (i.e. workflow) for extended durations of time… analyze the productivity data with respect to smart label rules 124 to automatically label individual files... a particular file to be labeled (i.e. workflow) may be displayed to the information worker along with an indication that this particular file has been automatically labeled according to one or more of the smart label rules. For example, identify IRS tax forms and to label these forms such as emails with a "Tax Record" label.
The examiner notes that the term “workflow” is not clearly define, however the [0067] of the specification recites “Workflow API 316 maintains and stores information about processes that are required to be performed with respect to each document… applied to a document are tracked… and as processes are performed on the document, record of such processes applied to the document are recorded.” Ramaswamy discloses tracking all significant events in their lifecycle of a file according to compliance and regulatory requirements and attaching a history and disposition information log of all such events and attempts for the extended durations of expiration time is a “workflow”.
Ramaswamy discloses wherein each microservice is capable of functioning independently of each other microservice. (Ramaswamy: [0027, 0086-87] A productivity suite may include multiple individual productivity platforms, e.g. a communication platform providing email and/or chat capabilities, a file hosting platform providing cloud file storage capabilities (e.g. GOOGLE G-SUITE, ZOHO Office Suite, or MICROSOFT OFFICE 365) (i.e. each microservice) … the retention policy management service transmits instructions to the individual productivity platforms to cause actions corresponding to the various ones of the file retention rules which are functioning independently).
The examiner notes that the “capable of functioning” is the intended use term and interprets with no weight.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kilday and Ramaswamy disclosing managing the document with retention policy which are analogous art from the “same field of endeavor”, and, when Ram’s the retention policy management service communicates with the individual productivity platforms corresponding to the various retention rules was combined with Kilday’s managing content and associated metadata, the claimed limitation on the wherein processing the at least one document for storage includes attaching to the at least one document specific information associated with a workflow to be performed on the at least one document; 
wherein each microservice is capable of functioning independently of each other microservice would be obvious. The motivation to combine Kilday and Ramaswamy is to provide An integrated work platform enables users to efficiently manage the lifecycle of their data with a defensible disposition scheme. (See Ramaswamy [0005]).
As to the claim 2, Kilday in view of Ramaswamy discloses The system of claim 1, wherein the ingestion microservice, metadata microservice, retention policy microservice, and storing microservice are configured to work independently of each other. (Ramaswamy: [0025, 0047] The in-place data retention platform provides benefits over conventional file retention management systems by capturing, consolidating, and persisting retention and disposition metadata across multiple productivity platforms (i.e. multiple microservices)…  independently implement an integrated retention policy that automatically analyzes labels and metadata of files stored in association with one or more productivity platforms).
As to the claim 3, Kilday in view of Ramaswamy discloses The system of claim 1, wherein each microservice is independently scalable. (Ramaswamy: [0042-44] The retention policy service window is configurable (i.e. scalable), for example to 15 years or other time period… the integrated disposition platform allows users to view history when content is undergoing disposal or at other times the historical view can be retained for a configurable (i.e. scalable) time period, such as 15 years… the integrated disposition platform may be configured to collect disposition history information that are associated with different systems in an organization and provide a single integrated view).
As to the claim 4, Kilday in view of Ramaswamy discloses The system of claim 1, wherein the computing system is distributed across a plurality of computing devices. (Ramaswamy: [0050-52] Example productivity platforms include, but are not limited to, communication platforms (e.g. email services, instant messaging services, on-line video chat services, etc.) and file hosting platforms (e.g. personal cloud-based storage, online file sharing services)…  The retention policy management service includes a retention policy enforcement engine (RPEE) that is configured to enforce an integrated retention policy (URP) to files across one or more of the productivity platforms ).
As to the claim 5, Kilday in view of Ramaswamy discloses The system of claim 1, wherein the metadata microservice is configured to communicate with the ingestion microservice, the retention policy microservice, and the storing microservice, to log activity associated with the at least one unstructured document. (Kilday: [col 5 ln 19-22] metadata stored in metadata store is used to track (i.e. log activity) and provide access to successive versions of an item of content, such as a file or other item of content and to provide other content management functionality).
As to the claim 6, Kilday in view of Ramaswamy discloses The system of claim 1, further comprising a destruction microservice configured to destroy the at least one unstructured document upon expiration of the minimum retention period. (Kilday: [col 2 ln 15-18] FIG. 13 illustrates deleting content in accordance with a retention policy at the expiration of a retention period).
As to the claim 7, Kilday in view of Ramaswamy discloses The system of claim 1, further comprising a security policy microservice configured to control access to the at least one unstructured document according to a security policy. (Kilday: [col 3 ln 24-27] the storage management services stores items of content in content system and to provide managed access (i.e. control access) to and control over items of content stored in content system… with admin privilege).
As to the claim 8, Kilday in view of Ramaswamy discloses The system of claim 1, wherein the storing microservice is further configured to index the at least one unstructured document. (Kilday: [col 5 ln 14-15] one or more document are stored in the content store with one or more full text indexes and associated entries associated with content stored in content store).
As to the claim 9, Kilday in view of Ramaswamy discloses The system of claim 1, wherein the unstructured document has a document type selected from among a plurality of document types consisting of: TIFF, PDF, text-based document, email, and picture document types. (Kilday: [col 7 ln 1-5] a single document object a plurality of related content items, such as where multiple renditions of a file, e.g., text, pdf, html, or other are stored and where a document and a rendition thereof is stored as multiple files, such as by storing each page of a document as a separate tiff image (i.e. picture document type)).
Regarding claims 10-12, and 15, these claims recite the method performed by the system of claims 1, 6, 7, and 9, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 17-20, these claims recite the system architecture performed by the system of claims 1, 6, 7, and 9, respectively; therefore, the same rationale of rejection is applicable.
Claims 13-14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kilday in view of Ramaswamy and further in view of McCarthy et al. (US 20150163206 A1, “McCarthy”).
As to the claim 13, Kilday in view of Ramaswamy discloses The method of claim 12, 
However, Kilday in view of Ramaswamy may not explicitly disclose all the aspects of the wherein the authorized user has read only permissions. 
McCarthy discloses wherein the authorized user has read only permissions. (McCarthy: [0062] documents and messages are transmitted over a secure virtual network and allows authorized users to read (i.e. read permission) or edit messages according to their level of authorization).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kilday in view of Ramaswamy and McCarthy disclosing managing the document with retention policy which are analogous art from the “same field of endeavor”, and, when McCarthy’s allowing authorized users to read document was combined with Kilday in view of Ram’s managing content and associated metadata, the claimed limitation on the wherein the authorized user has read only permissions would be obvious. The motivation to combine Kilday in view of Ramaswamy and McCarthy is to provide a method to sharing, viewing, and collaboration of networked secure content to improve individual and team productivity between entities. (See McCarthy [0002, 0167]).
As to the claim 14, Kilday in view of Ramaswamy and McCarthy discloses The method of claim 13, wherein the authorized user has write permissions. (McCarthy: [0062] documents and messages are transmitted over a secure virtual network and allows authorized users to read or edit (i.e. write permission) messages according to their level of authorization).
As to the claim 16, Kilday in view of Ramaswamy discloses The method of claim 10, 
However, Kilday in view of Ramaswamy may not explicitly disclose all the aspects of the wherein ingesting the at least one unstructured document further comprises preforming an optical character recognition. 
McCarthy discloses wherein ingesting the at least one unstructured document further comprises preforming an optical character recognition. (McCarthy: [0301] services are provided for files being uploaded using optical character recognition (OCR), such as scanned PDF files, so that files that have been scanned into the system are also searchable).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kilday in view of Ramaswamy and McCarthy disclosing managing the document with retention policy which are analogous art from the “same field of endeavor”, and, when McCarthy’s scanning PDF files using OCR was combined with Kilday in view of Ram’s managing content and associated metadata, the claimed limitation on the wherein ingesting the at least one unstructured document further comprises preforming an optical character recognition would be obvious. The motivation to combine Kilday in view of Ramaswamy and McCarthy is to provide a method to sharing, viewing, and collaboration of networked secure content to improve individual and team productivity between entities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176

/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145